Exhibit 99.1 Press Release Dated January 3, 2013 Two Rivers CEO and Key Investors Convert Debt to Equity DENVER – January 3, 2013 – Two Rivers Water & Farming Company (OTC QB: TURV) (http://www.2riverswater.com) announced today that the Company’s CEO, John R. McKowen, and other key investors have converted $9,496,000 of bridge financing and other debt instruments into equity of the Company, subject to final approval of documents. John McKowen stated, “By converting into equity we demonstrate the confidence of key investors as the Company moves from development stage to operations.We also substantially improve our balance sheet, create more flexibility in our cash flow and improve the attractiveness of the Company for shareholders.” ABOUT TWO RIVERS WATER & FARMING COMPANY Two Rivers Water & Farming Company acquires and develops high yield irrigated farmland and the associated water rights in the western United States, and is presently focusing on the Huerfano and Cucharas two river basin and the Arkansas river basin in southern Colorado.At the present time, Two Rivers Water & Farming operates two core businesses, organic crop production and traditional cropping. We are aggressively expanding operations through various funding mechanisms to develop our business model in southern Colorado with a view to the future implementation of this business model in other areas in the arid West. This news release contains "forward-looking statements," as that term is defined in Section 27A of the United States Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Statements in this press release which are not purely historical are forward-looking statements and include any statements regarding beliefs, plans, expectations or intentions regarding the future. Actual results could differ from those projected in any forward-looking statements due to numerous factors. Such factors include, among others, the inherent uncertainties associated with developing and acquiring land and water resources. These forward-looking statements are made as of the date of this news release, and we assume no obligation to update the forward-looking statements, or to update the reasons why actual results could differ from those projected in the forward-looking statements. Although we believe that the beliefs, plans, expectations and intentions contained in the press release are reasonable, there can be no assurance that such beliefs, plans, expectations or intentions will prove to be accurate. CONTACT: Two Rivers Water & Farming Company John McKowen, CEO (303) 222-1000 jmckowen@2riverswater.com ###
